Order and judgment (one paper), Supreme Court, New York County (Debra A. James, J.), entered April 30, 2009, which, in a *492subrogation action brought by the insurers of tenants of a building owned and managed by defendants-respondents, insofar as appealed from, granted defendant management company’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, with costs.
While the waiver of subrogation in each tenant’s lease refers only to the “Owner,” case law indicates that it applies to the management company as well (see Insurance Co. of N. Am. v Borsdorff Servs., 225 AD2d 494 [1996]; Pilsener Bottling Co. v Sunset Park Indus. Assoc., 201 AD2d 548 [1994]). Notably, the leases here were offered to the tenants through the management company and signed by management company as the owner’s agent, and one of the tenants paid rent with checks made payable to the management company. Concur—Saxe, J.P., Friedman, Nardelli, Freedman and Abdus-Salaam, JJ.